United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 







Inventors: Chen et al.				:		
Patent No. 10,871,628				:	
Issue Date: December 22, 2020		:	Request for Information 
Application No. 15/799,190			:	
Filing Date: October 31, 2017		:	  
Attorney Docket No. 58NK-263602-US	:		


The instant request for information (“RFI”) is being issued in response to the “Response to Request for Reconsideration of PTA” filed January 31, 2022.

The United States Patent and Trademark Office (“Office”) issued the patent on December 22, 2020.  The patent sets forth a patent term adjustment (“PTA”) determination of 418 days.

Patentee disagreed with the Office’s PTA determination.  Patentee had the following two options available with respect to notifying the Office of the discrepancy between patentee’s PTA determination and the Office’s PTA determination:

(1)	File a letter in accordance with patentee’s duty of candor and good faith notifying the Office the calculation appears to be incorrect, which does not require submission of a fee, or
(2)	Timely file a request under 37 C.F.R. § 1.705(b) for the Office to recalculate the PTA along with the required fee of $210.

Patentee filed a communication without any fee on February 18, 2021.  The communication states in part,

In accordance with Applicants’ duty of candor and good faith before the U.S. Patent and
Trademark Office, Applicants note that the 418 days of patent term adjustment as indicated on the Issue Notification mailed on December 2, 2020, for the above-captioned application disagree with the Applicants’ own calculation of Patent Term Adjustment.

Despite the language above, the Office treated the communication as a request under 37 C.F.R. 
§ 1.705(b) for the following reasons:

(1)	The communication is titled “Request for Reconsideration of Patent Term Adjustment for Issued Patent;” and
	(2)	The communication requests the Office verify the calculation of PTA. 

The Office issued a Request for Information (“RFI”) on December 1, 2021.  The ROI indicates the merits of the request have not been considered because the communication fails to include the required fee for a request under 37 C.F.R. § 1.705(b).

The ROI essentially indicates patentee must take one of the following actions if the patentee wishes for the Office to recalculate the PTA:

(1)	File a reply to the RFI asserting and establishing the required fee was timely paid within two months of the issue date, 
(2)	File a reply to the RFI and a grantable petition under 37 C.F.R. § 1.183 seeking waiver of the requirement to pay the fee, or
(3)	File a reply to the RFI with the required fee and a grantable petition under 
37 C.F.R. § 1.183 waiver of the requirement to timely pay the fee.

In practical terms, patentee had the option of allowing the original request to simply be treated as a candor letter by simply not filing any response to the ROI.  This option would allow patentee to avoid the necessity of either proving the fee was timely paid or the necessity of attempting to satisfy the very difficult requirements set forth in 37 C.F.R. § 1.183.

The contents of the “Response to Request for Reconsideration of PTA” filed January 31, 2022, appear to indicate a miscommunication concerning the requirements of any response to the RFI.  
Specifically, the response does not assert the fee was timely paid and does not include a petition under 37 C.F.R. § 1.705(b).

If patentee wishes for the Office to recalculate the PTA set forth on the patentee, patentee must take one of the following actions in response to this RFI:

(1)	File a reply to the RFI asserting and establishing the required fee was timely paid within two months of the issue date, 
(2)	File a reply to the RFI and a grantable petition under 37 C.F.R. § 1.183 seeking waiver of the requirement to pay the fee, or
(3)	File a reply to the RFI with the required fee and a grantable petition under 
37 C.F.R. § 1.183 waiver of the requirement to timely pay the fee.

The PTA will remain 418 days absent the submission of a timely response to this RFI.  A response to this RFI must be filed within TWO MONTHS of the mailing date of the RFI.  Extensions of the two-month time period may be obtained under 37 C.F.R. § 1.136(a).  The   two-month time period may be extended by up to five months.  This RFI is NOT the Director’s decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1  			Document Code “PET.OP” should be used if the request is filed electronically.  
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries specific to this decision should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley 
Attorney Advisor
Office of Petitions 






    
        
            
    

    
        1 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.